DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 12/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
Applicant’s claim amendments raise further issues, in view of which a modified rejection has been made below.

Claim Rejections - 35 USC § 102
Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, a modified rejection has been made below, which renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
Applicant has made arguments that R4 of the core structure of JP ‘304 is an oxygen atom or a sulfur atom that bonds not to a carbon atom of the core ring structure, but to a carbon atom in the substituent group the ring.  The rejection is withdrawn in view of this structural difference.

Claims 1-6 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, with reference to independent claim 1, recite:

    PNG
    media_image1.png
    544
    649
    media_image1.png
    Greyscale

The claim is vague and ambiguous, because it is unclear what the contents of the composition are.  On one hand, the claim seems to require that the composition comprises a compound of formula (I), with the pre-amble of the claim suggesting that compound I is a TRPA1-activity inhibitor.  However, the wherein clause also recites additional elements, and it is unclear if some of them are structural or not.  Typically, a wherein clause in a composition claim is not given patentable weight, because it solely recites intended use of a composition.  However, in the instant claim’s “wherein” clause, there is also a recitation of “TRPA1 activation induced by a TRPA1 agonist”.  It is thus 
The claim is further vague and ambiguous, because it is unclear what this means that “a content of the compound. . . is therapeutically effective . . .”.  Is that the equivalent of a recitation of a “therapeutically effective amount”, and if so, why isn’t it recites in this simpler form, and why is it further not recited in the body of the claim versus a wherein limitation?  Alternatively, does not mean that the compound of formula (I) is impure, and only a content/ a portion of it is expected to be therapeutically effective?
It is further unclear why there is repetition in the claim in twice stating that the composition is “A TRPA1 activity-inhibitor composition for inhibiting TRPA1 activity”, as it seems that “A TRPA1 activity-inhibitor composition” defines the same as “composition for inhibiting TRPA1 activity”?  
In the interest of compact prosecution the Examiner interprets claim 1 as directed to “A composition comprising a therapeutically effective amount for inhibiting TRPA1 activity of a compound represented by formula (I). . .” and without the wherein limitation.
Claims 4-6, with reference to independent claim 4, recite:

    PNG
    media_image2.png
    544
    643
    media_image2.png
    Greyscale
      
The claim is vague and indefinite, because it is unclear what the meets and bounds of the claim are, and how to avoid infringement.  On one hand, the claim recites “contacting with a TRPA1-expressing cell compound by formula (I)”.  First, the grammatical structure is cumbersome, both in the claims as amended, and in the specification.  Specifically, there is some guidance in the specification, which discloses:
- contacting a TRPA1-expressing cell with a TRPA1 agonist ([0038], [0040])
-contacting with TRPA1, for example, a cell which constitutes skin, and the like (0045])
-contacting the skin with TRPA1 ([0048])

However, it is normally the compound, which is contacted with a cell, not the other way around, i.e. “contacting with a compound by formula (I)”.  Further, it is unclear still how to practice the instant method.  Is this an in vitro assay?  If so, does it require that there also be presence of a TRPA1 agonist for the assay to work by activating TRPA1 activity, and if so, why is this TRPA1 agonist not explicitly recited in the body of the claim, but only in the wherein limitation?  Alternatively, does the claim also cover in vivo administration, and if so, why is administering not explicitly recited, who is the subject to whom the administering is being done (i.e. a mammal, a subject in need thereof, etc.), and does the method further require the administering of a TRPA1 agonist?

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letizia et al., “Arbanol”, Food and Chemical Toxicology, vol. 38, Supplement 3, 2000, s11-s12 (“Letizia”, of record) alone, or as further evidenced by JP 2013-79233 A (JP ‘233, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.
Applicant’s claim 1 recites the preamble “A TRPA1 activity-inhibitor composition for inhibiting TRPA1 activity”, and further recites “comprising a compound represented by the formula (I)”.  The preamble “A TRPA1 activity-inhibitor composition for inhibiting TRPA1 activity” is not given patentable weight.  Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. Id. (citing Bell Communications, 55 F.3d at 620; Kropa v. Robie, 187 F.2d 150 (1951).  Here the preamble is solely drawn to the intended use of a compound, namely “A TRPA1 activity-inhibitor for inhibiting TRPA1 activity”.  Patentability “depends on the claimed structure, not on the use or purpose of that structure.” Catalina Marketing Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).
Rejection
Letizia discloses that when a patch test of coating an aqueous solution of arbanol (corresponding to the compound of formula III) after performing pre-treatment with sodium lauryl sulfate (SLS) was performed to examine skin sensitization in human volunteers, symptoms due to sensitization were not seen (in particular, see Skin sensitization of S12).  The compound is in a composition, i.e. 8% arbanol in petrolatum 
Applicant’s specification defines the therapeutically effective amount of the TRPA1 inhibitor of the compound in terms of what it does, i.e. in para [0048]- no skin irritation effect.
Since the same compound is placed in contact with the skin, and produces the same result- no skin irritation, it will necessary have the same mechanistic effect of inhibiting TRPA1 activity in a therapeutically effective amount.  In this respect, it is further evident that the effective amount of the TRPA1 inhibitor of Letizia exerts the same effect- namely- no symptoms of skin sensitization, as reported in Applicant’s specification when contacting a TRPA1 inhibitor to the skin.  See, e.g., Specification at [0050].  “Since the TRPA1 activity-inhibitor inhibits TRPA1 activity relevant to unpleasant irritative sensation in skin, the TRPA1 activity-inhibitor can suppress unpleasant irritative sensation in skin caused by TRPA1 activation.”
Letizia specifically assesses “skin sensitization” by pre-treatment with SLS.  JP ‘233 explicitly confirms that SLS is well-known as a skin-sensitizing component ([0014], [0015]).  This further confirms that arbanol inhibits skin sensitization by SLS in the skin sensitization test of Letizia.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627